          MEMO ENDORSED




                                                                     June 2, 2021



BY ECF

The Honorable Judge Andrew L. Carter, Jr.
United States District Judge
Southern District of New York                                                       6/3/21
40 Foley Square
New York, NY 10007

Re:    United States v. Kasim Crawford
       20 Cr. 427 (ALC)

Dear Judge Carter:

        I write as counsel for Mr. Crawford in the above-captioned matter to respectfully request
an adjournment of the status conference scheduled for June 4, 2021. The Government consents to
this request. The parties are continuing to engage in active plea negotiations and the parties
expect to reach a resolution on this matter within a few weeks. The parties are available for a
status conference on July 15, 2021 at 3:30pm.

       The Government also requests, with the consent of defense counsel, that the Court
exclude time through the next-scheduled conference under the Speedy Trial Act. Such an
exclusion would be in the interests of justice as it would allow the parties time to continue
discussions concerning pretrial dispositions of this matter. See 18 U.S.C. § 3161(h)(7)(A).

       Thank you for your consideration of this request.


                                                      Respectfully submitted,

                                                             /s/
                                                      Marne L. Lenox
                                                      Assistant Federal Defender

cc:    Brandon Harper, Assistant U.S. Attorney
The application is GRANTED. Status conference adjourned to
7/15/21 at 3:30 p.m. Time excluded.
So Ordered.
                                                               6/3/21
